Earl Warren: Number 19, Universal Interpretive Shuttle Corporation versus Washington Metropolitan Area Transit Commission et al. Mr. Cunningham, you may continue your argument.
Russell W. Cunningham: Mr. Chief Justice, may it please the Court. I feel in closing I would like to stress and accentuate two points as to which we feel very strongly about. First, we feel that there must be an accommodation made between the laws of the Secretary of Interior and the compact itself. Otherwise, we fear deeply that there will be irreconcilable conflicts on the streets of Washington served by carriers subject to our jurisdiction and those operating pursuant to the franchise of the Secretary. We feel that someone must be in position to resolve any irreconcilable conflicts. On the one hand and on the other hand to coordinate and improve in every fashion all of this transportation service. This may be accomplished not by accepting the argument of the petitioners that the Secretary's laws are mutually exclusive and cannot be app -- in the compact cannot be applied. We feel there isn't only that there will be no mischief, no harm done if the court accepts the view of the Commission that there is -- that the compact is applicable that dual jurisdiction does exist that on the one hand, the Secretary of Interior has those ministerial duties and the right to organize and supervise his transit service on the Mall or between any part properties. On the other hand, we feel that the Congress very clearly did not intend that any public transportation service would be excluded from the regulation by the Transit Commission.
Earl Warren: Excuse me. I thought you told us yesterday that if the Secretary of Interior did it himself that the Commission would have no jurisdiction.
Russell W. Cunningham: That is true sir.
Earl Warren: Or wouldn't you have the same conflict then that you -- that will have under this arrangement?
Russell W. Cunningham: Quite possibly, quite possibly and I think --
Earl Warren: What is the difference?
Russell W. Cunningham: The difference is Mr. Chief Justice that I feel that Congress when it enacted the exemption by the Federal Government or the signatories intended to leave a small area open whereby the Government could operates its own service and follow the traditional regulatory scheme -- statutory regulatory scheme that where the Government itself provides a service that that service is not in turn regulated by another governmental agents that on the other hand where it does require a private carrier to provide that same service, then that service must be regulated and that is the holding in the U.S.A.C. Transport case. That has been the holding if every Supreme Court cases, state court decision that I know of sir. This is the primary distinction I think clearly that this was scheme that existed prior to the enactment of the compact and that those -- what Congress in the state legislatures intended to be accomplished in the future. Now we don't feel that there will be any problem arising under this dual jurisdiction. The regulatory agency in most instances accepts the managerial decisions of the owners of transit companies and in this case, the Secretary is free to contract with this concessionaire and supervise it day and night. We welcome a service of this kind that we feel that there must be an accommodation between the Secretary Service and melding of that service in the supervision of that service under the regulatory concept by the Commission.
Byron R. White: But if you are correct, it seems to me that -- and this is not transportation by United States then the exemption -- the exception of in the compact doesn't apply.
Russell W. Cunningham: Yes, sir.
Byron R. White: And your authority does exist.
Russell W. Cunningham: Yes, sir.
Byron R. White: And it seems to me that that the extent of the Secretary's power in that situation be just what you wanted it to be and no more. You would have if you wanted to have exclusive power. There wouldn't be any real legal authority of the Secretary, isn't that right? If it -- you would be operating at your (Inaudible), I'm not saying that's wrong but this is a legal matter if the compact applies that you have the authority.
Russell W. Cunningham: I think Mr. Justice White there is a calming wind of authority here. On the one hand, we have the Secretary saying, “I will allow or I will provide certain service on the Mall area and I will exclude what service that I feel there is no rational basis for to be on there.” Because this Congress said “I shall administer this property.” On the other hand, the Congress has also said “we want the Transit Commission to regulate a unified transit system of all kinds throughout this metropolitan area.” Congress I feel --
William J. Brennan, Jr.: Well, why does in fact go so far if you were right and the exemption does not apply as to mean that your commission can exclude this service if it's a transportation service if this choice of the Secretary is to franchise that to a private operator, doesn't it go that far?
Russell W. Cunningham: Yes sir, I think it does.
William J. Brennan, Jr.: But you -- what you're telling us is, that isn't the way the Commission acts?
Russell W. Cunningham: I'm saying in this instance wherever a governmental agency comes in and I would think in this case it would -- being the Secretary of Interior, we carry even more of preponderance of evidence in light that if the Secretary came to the Commission and said -- I'm sorry, if a concessionaire came to the Commission and said, “We wish a certificate of public convenience and necessity,” and here is a contract from the Secretary of the Interior saying that we are the only carrier that he is going to permit to provide this service on the Mall. I would think it's almost --
William J. Brennan, Jr.: Well that --
Russell W. Cunningham: -- maybe rebuttable, but I'm --
William J. Brennan, Jr.: -- that maybe but in terms of power, if you are right and the exemption doesn't apply you can still say to that concessionaire “no, we will not give you a certificate.”
Russell W. Cunningham: That's correctly right Mr. Justice Brennan and we feel this is what Congress intended when they set up the Commission and said there will be no longer political subdivisions of any kind chopping up the regulatory agency in the metropolitan area. We want one agency to regulate transportation.
Byron R. White: So, not dual authority, one authority?
Russell W. Cunningham: There only be one regulatory agency, yes sir. That on the other hand, the Secretary's powers to maintain and supervise and administer the Mall still remains open to him.
Byron R. White: If you let -- if you want, if you permit it?
Russell W. Cunningham: Yes, sir. And we feel under the law this was statutory scheme that the Congress and the legislatures intended that not only the Secretary of the Interior would be subject to this control but any municipality, any county, any other federal government agency and in fact we have this going on today where we have contract services between various carriers and various federal agencies. I went in to that aspect yesterday. Mr. Chief Justice, in the Court that concludes my argument this morning, Mr. Davis has remainder of the time to argue the franchise issue and may I thank you gentleman.
Earl Warren: You may sir. Mr. Davis.
Manuel J. Davis: Mr. Chief Justice and may it please the Court. I would like to cover an issue that was not covered but Mr. Cunningham which was referred to by counsel for the appellants in this proceeding namely the issue as to whether not the congressional franchise granted to transit. D.C. Transit protect it against such applicants as here today for the for hire transportation operation which Universal proposes perform within the District of Columbia. D.C. Transit franchise, that's Public Law 757, 70 stat 598 grants a franchise to D.C. Transit to perform a mass transportation service in the district of Columbia and in the areas which go on to comprise the metropolitan district. Now that particular authority set out in Section 1 of the said franchise. Two other sections in this franchise are maturely important to the issue which I raise namely Section 3 and Section 6. If I may skip Section 3 for a moment, Section 6 grants to D.C. Transit, the additional authority known as charter sightseeing and contract authority within the areas that I have described. Now, Section 3 of the compact says that no authority or certificate shall be granted to any applicant for that authority. If it intends to operate a given route over in a fixed schedule unless the Commission, that is the WMATC finds that public convenience and necessity demands of such certificate. Now, the lower court in treating this question attempted to allude to the fact and did as a matter of fact that mass transit referred solely to transit within the District of Columbia. Now I am certain that a reading of that Section will show that mass transit was not restricted to transit solely within the District of Columbia or to residents in the District of Columbia but applied to anyone within the areas that we serve and for any of the services that we serve as a result of the franchise and the certificates which were eventually issued to us by the WMATC as a result of the said certificate. The Section 3 which becomes the paramount section in this case as far as our argument is concerned definitely points out that the service which they must endeavor to render must be by a given route are over a fixed schedule. Now --
Abe Fortas: Do all of the sightseeing agencies in the District of Columbia obtain franchise or something in the sort from the Commission?
Manuel J. Davis: Yes, sir. To the best of my knowledge.
Abe Fortas: You mean to say all of them that we see on the street, not the individual. How about the individuals who run?
Manuel J. Davis: If they are running bus operations, they must get certificates from the WMATC, yes sir. Now, (Inaudible) to visualize the underlying reason as to why the lower court endeavored to single out Section 6 as not being protected by Section 3 of the compact. Perhaps, I think because was in a separate section in the compact and I'm sorry, the franchise was set out at a later time but the court seem to conclude that is a general reason, it would not necessarily fall within the protection afforded to D.C. Transit under Section 3 of the compact. We have endeavored and I believe you will find in our brief sufficient law and cases to show that it it's possible for a sightseeing operation to be over a given route and on a fixed schedule. That's easy to visualize, the courts have said, that is possible that as a matter of fact D.C. Transit does it itself everyday at a given hour a particular sightseeing trip goes to the Mall area which begins outside of the Mall and it continues around the areas that are described by the respondent, I'm sorry, by the appellant as to the route, it will operate if the service -- if the authority is granted to the -- to them by the Secretary and it's held to be valid.
Earl Warren: Who issued the franc -- who issued the franchise here?
Manuel J. Davis: The Congress of the United States sir.
Earl Warren: The Commission, the specific franchise, is that --
Manuel J. Davis: An Act of Congress sir.
Earl Warren: I know but isn't the Congress authorized that they prepare the exact Commission?
Manuel J. Davis: Yes, sir. The -- the --
Earl Warren: Or did the -- or did the Commission itself write the franchise?
Manuel J. Davis: The franchise --
Earl Warren: In other words, what I'm trying to get is this, are we governed by the breadth of the compact or we are -- are we governed by the breadth of the franchise?
Manuel J. Davis: Of the franchise I say it sir because you'll find --
Earl Warren: Now, just tell me, just tell me --
Manuel J. Davis: In the franchise.
Earl Warren: What -- what is the statute that wrote that?
Manuel J. Davis: The statute to which I refer sir is the Public Law 757.
Earl Warren: And does that contain in high purpose of the franchise?
Manuel J. Davis: Yes, sir.
Earl Warren: It does?
Manuel J. Davis: Yes, sir.
William J. Brennan, Jr.: Is that in your brief?
Earl Warren: Yes, sir.
William J. Brennan, Jr.: What page, may I ask?
Potter Stewart: It's on page 36 (a) of the brief for the petitioner set out, it's the Act of July 24, 1956,is that right?
Earl Warren: Yes, sir. That's correct sir.
Potter Stewart: Page 36 (a) of the main brief of the petitioner.
William J. Brennan, Jr.: Right.
Manuel J. Davis: Now, we get to the point and we're bound by the term.
Earl Warren: You have five minutes more.
Manuel J. Davis: Thank you.
Earl Warren: Counsel, you may have five minutes more also.
Manuel J. Davis: Thank you sir. The -- we get to Section 3 and there we must find or determine as to whether or not the service which is contemplated is over giving or a -- on a fixed schedule. Now sir as to that, the District Court went to great pains to set out the description of the given route and so we didn't even go any further than that over which the respondent will operate. Now, this appears on page 32 of our brief. The fact that universe -- sorry, strike that sir. The fact that the Secretary has designated a given route is further evidenced by the respondent's vice president when he enumerated the 11 points of interest, it will operate over.
Abe Fortas: Well, is there really any difference of opinion on the question that you're now covering that is to say that if universal has to be considered and it's purely private capacity and not as an agent of the Secretary of the Interior, it would have to get the necessary authority from the Commission, is there any conflict as to that?
Manuel J. Davis: Yes, sir. Universal --
Abe Fortas: There is a conflict as to that?
Manuel J. Davis: Yes, sir.
Abe Fortas: Why?
Manuel J. Davis: Universal was advised by the WMATC that if it desired to render the service, it would first have to secure certificate from the Commission and you don't --
Abe Fortas: No, I didn't make my question clear I guess. If you assume that Universal is operating in a purely private capacity and not as the alter ego of the Secretary, there is no dispute is there that Universal would have to go to the Commission and get authority to perform the service that is here involved, is that in dispute or is it not?
Manuel J. Davis: I say it's in dispute by Universal who says they do not have to get such a certificate.
Abe Fortas: Well that's the question, they said that they are operating as the alter ego of the Secretary, don't they?
Manuel J. Davis: That's correct, sir.
Abe Fortas: Now do they -- if they were not operating as the alter ego of the Secretary, would they still contend that they do not have to get the permission of the Commission?
Manuel J. Davis: They haven't got to that point in argument. We have taken the position that under any circumstances, they must apply to the Commission for a certificate.
Potter Stewart: The argument you are now making, the argument you are now making, your franchise argument, tell me if I'm wrong, is that the Secretary himself cannot do this, he cannot make this contract because of your exclusive franchise?
Manuel J. Davis: We take that position, we can't stop him from making a contract but we believe that this franchise does protect us as far as the operation by a concessionaire or a private person in this area.
Byron R. White: Or by the Secretary himself.
Manuel J. Davis: Or by the Secretary himself and that --
Byron R. White: Is that your position in that part?
Manuel J. Davis: Yes, sir. As in that respect, we're different from Mr. Cunningham. We say the Secretary has no authority and no one has yet has come up with any law whether it be case of statute law which says the Secretary has any authority to operate a service.
Hugo L. Black: What you say is that you have exclusive jurisdiction?
Manuel J. Davis: Subject to Section 3 of the franchise. We are bound by that Section. Now, if the Commission in its wisdom where to find the public means and necessity, require the service, it doesn't necessarily say they must give it to us but it's -- but there is a Section in the compact which says that nothing in the compact shall abridge or take away from D.C. Transit the rights which they held under the franchise. There is such a section and there is another section under the compact that says that the Commission shall not grant the right to an applicant to run over the roots of another operator without first giving that operator the right and opportunity to render the service so that we feel our protection lies within the franchise and the compact.
Abe Fortas: Well, then you would feel that if the Secretary operated this, the Secretary undertook to operate this service himself directly, he could not do it without violating the terms of -- he could not do it.
Manuel J. Davis: That's correct sir. That's my --
Abe Fortas: Your position differs from the position of your colleague?
Manuel J. Davis: That's correct sir. Yes, sir.
Abe Fortas: It's important for us to know that that shows the thrust of your argument.
Manuel J. Davis: Yes, sir. It definitely goes beyond that. We contend definitely has no such authority to operate the service.
Byron R. White: But the -- nevertheless, that's only true if the service is over and approved.
Manuel J. Davis: On a fixed schedule.
Byron R. White: Now and that it is competitive with yours.
Manuel J. Davis: That's correct sir. That's right.
Byron R. White: And do you think you have any authority, do you think the Commission -- would you have authority now to operate any kind of a sightseeing tour you want in the Mall area?
Manuel J. Davis: We have authority from this Commission to operate sightseeing services in the Mall. We hold such a certificate. We hold in addition 10 different certificates -- oh, I'm sorry, one certificate for 10 regular route operations in the Mall and I would say that to the extent that Universal was permitted to operate in the Mall. It would deprive Transit's regular everyday riders of the opportunity of riding exclusively with D.C. Transit even in the Mall.
Byron R. White: You don't recognize that the Secretary has any authority at all to regulate or to forbid your operations in the Mall?
Manuel J. Davis: He does sir under the compact. The compact reserves to the Secretary after suspending all the laws of the United States which have any applicability to the transportation in this area, it says that the ordinary and normal police powers are reserved to and then enumerates various parties, one of which is the --
Byron R. White: That's about speed limits and things like that.
Manuel J. Davis: That's correct. That's exactly what the compact says.
Byron R. White: It's not about -- not regulations?
Manuel J. Davis: It reserves nothing like that to him to my knowledge. That's right in the compact. Now, as to the competitive feature, I would like to mention --
Potter Stewart: Their franchise antedates the compact by four years?
Manuel J. Davis: It does sir.
Potter Stewart: You got the franchise directly from Congress in 1956.
Manuel J. Davis: That's correct sir.
Potter Stewart: The compact that came along in 1960.
Manuel J. Davis: That is correct sir. Now, after the -- whether or not there's --
Earl Warren: I think Mr. Davis, we'll have to leave much or the rest of it you your brief.
Manuel J. Davis: Thank you sir and I do want to thank you and the Court for the additional time sir.
Earl Warren: Very well.
Clyde O. Martz: Mr. Chief Justice --
Earl Warren: Mr. Martz.
Clyde O. Martz: May it please the Court. Mr. Justice Fortas inquiries pointed out that we have apparently failed to make clear to the court that we have two separate and distinct bases for reversal. First is the exclusion of the United States and its concessionaire under the transportation for federal government exclusion in Article 12 Section 1 (a). The second and completely independent basis for reversal is that the compact by its terms and by any reasonable construction does not extend into the national park enclave and does not purport to regulate activities of the federal government or any contract party it might use in connection with the operations in the Mall. On this latter does not abate rest upon the exclusion in the compact, it goes to the scope to the heart of the compact itself and I take the legislative history and the language of the compact that is developed in the briefs will make this abundantly clear. In the first place, the compact in Article 8 called for Congress to enact legislation that will suspend conflicting federal statutes and to graft jurisdiction to the Commission to carry out the compact so far as necessary. In Section 3 of House Joint Resolution 402 consenting to the compact, Congress performed this function. It granted to the Commission only the authority of the Interstate Commerce Commission and the authority of the Public Utilities Commission. Neither of those commissions in fact and as found by the District Court in this case had any certification authority over any operation within the federal enclave.
Potter Stewart: Mr. Martz, you directly clarified you have two quite distinct arguments of both of which of course are answered, responded to at least by your opponents, but then in addition, they have a third argument depending not at all upon the compact that upon the 1956 franchise that Congress directly gave to the -- to this company, now how do you -- neither of your points really goes to meeting that argument, do they?
Clyde O. Martz: Well, Mr. Justice Stewart in addition to the specific answers that were set out in anticipation by petitioner yesterday, it's our general position that there is no difference in construction between the franchise and the compact. Both are Acts of Congress, the construction of both raises the question. Did they run against the sovereign? Did they run against the federal park enclave? Did they apply to a performance of a service by the federal government within that enclave? Now, --
Byron R. White: You don't think there are two questions in the part whether they apply even the franchise who has direct operations by the Secretary, firstly. And secondly whether if they do not in other words, do they require of this franchise apply to an operation by the Secretary to apply this, you don't think they are separate questions then?
Clyde O. Martz: We submit the same rules of construction would apply to determine.
William J. Brennan, Jr.: So that if that -- if operation by the Secretary is not involved at all on either the franchise or the compact, then it's immaterial where the operation by the Secretary is by himself directly or by him to an independent context.
Clyde O. Martz: Yes.
William J. Brennan, Jr.: Is that your position?
Clyde O. Martz: That's our position, condition that is explained yesterday by the fact that this is a concession contract in accordance with congressional policy to carry out the governmental program within the national park enclave.
Potter Stewart: And how do you suppose that the federal government itself or the District of Columbia as a municipal government despite this franchise given to this company by Congress in 1956 could all of a sudden say, now, well, we're now kind of have governmentally operated, owned and operated public transportation in the District of Columbia and we are not going to pay a nickel to this franchisee, we're just going to -- no condemnation, no purchase involved. We are just going to go in business because where the Government and this franchise doesn't affect us.
Clyde O. Martz: The franchise by its terms permits termination after 1963 without liability. The District of Columbia could do that. It is so long as the compact remains in effect subject to the --
Potter Stewart: I'm not talking about the compact. I'm talking about the franchise.
Clyde O. Martz: No, I shouldn't say so long as the franchise remains in effect.
Potter Stewart: Well that's putting aside the termination provision. Do you suppose --
Clyde O. Martz: I think obligated to protect the regular service of the franchise operator.
Potter Stewart: And not to compete with it on a governmental basis, aren't they?
Clyde O. Martz: It depends upon whether the franchise extends in to the national park enclave and affects the operation of the Secretary of Interior directly or through his --
Potter Stewart: To the Secretary of the Interior said, I -- all of the interior department say “we're going to establish and operate a public transportation system in the City of Washington despite this franchise?”
Clyde O. Martz: It has no authority to do so, outside of the park enclave. Nothing is in issue.
Abe Fortas: That's your real point as I understand it is that the charter did not include the -- this service and the park enclave which is at issue here, is that it?
Clyde O. Martz: That's correct and respondent has acknowledged this by getting permits for the movement of his vehicles through the park enclave.
Byron R. White: With whom, the Secretary?
Clyde O. Martz: From the secretary.
Byron R. White: In addition to --
Clyde O. Martz: That is correct.
Potter Stewart: Well, I thought your further argument was that this just didn't run against the Government at all, just have run against the sovereign.
Clyde O. Martz: As a rule of construction, a front of a franchise is not -- to run against the sovereign.
Potter Stewart: The contract with the sovereign, isn't it? Isn't it franchise the nature of a license agreement or contract with the Congress of the United States.
Clyde O. Martz: It's a contract to provide protection against competition by private enterprise within the area not with the operation of the Government itself in its use of federal properties. In this connection, I would like to call to the court's attention the map that --
Earl Warren: Well, go ahead and finish your statement.
Clyde O. Martz: At page 88 of the appendix that sets out the jurisdiction of the park and shows that Constitution Avenue from 15th Street West which was question yesterday is wholly within the park enclave and it can be operated not under the Section 8144 jurisdictional provision but as part of the park itself, Section 8108.
Byron R. White: Counsel, this is all of Constitution under the law?
Clyde O. Martz: From 15th Street to the --
William J. Brennan, Jr.: West.
Clyde O. Martz: To the West as shown on Government exhibit 6 set out in the appendix at page 88.
Byron R. White: Well, who police that, metropolitan police or the park police?
Clyde O. Martz: Both do.
Byron R. White: Both do?
Clyde O. Martz: Can do it. Under the laws of the District of Columbia, the federal law, park police can police all park lands and metropolitan police can do so also.